The writ of error brings for review judgment of conviction of the plaintiff in error under an information charging the larceny of a heifer. There was no attack on the sufficiency of the information.
Reversal is sought upon the grounds that the evidence is not sufficient to support the verdict and that the court erred in admitting certain evidence given by one Howard as to transactions between Howard and the accused other than the purchase of heifer by Howard from the accused. The testimony referred to was not objected to when given. A general motion was made to strike the testimony of Howard in regard to such other transactions but, upon the statement being made by the State's Attorney to the effect that such testimony was introduced only to show to some extent the familiarity of Howard with the accused and to show that Howard's acquaintance with the accused was such as to enable Howard to reasonably identify accused, the motion to strike was denied. *Page 825 
There was nothing in Howard's testimony about the other transactions which was damaging to accused or which implicated him in any way with any other misconduct.
The evidence was amply sufficient to sustain the verdict.
The judgment is affirmed.
So ordered.
ELLIS, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.